DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-38, 40-44 and 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 43: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

receiving and providing information, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); receiving access to a companion mobile application in response to a validation (receiving information in response to authentication, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); submitting policy claim associated with primary insurance policy and with secondary policyholder (“submitting policy claim” is an abstract idea, i.e., a certain method of organizing human activity in the form of commercial interaction that includes sales activities or behaviors; alternatively, this function could be viewed as insignificant extra-solution activity because it’s just transmitting information. Revised Guidance 55, n.31.); and updating the insurance policy based on information received from the companion mobile application and submitted policy claim (updating information is insignificant post-solution activity. Revised Guidance 55, n.31). In other words, the claim describes a process for allowing a primary policyholder to restrict certain information accessible to a secondary policyholder via authorization. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activities or mental processes, but for the recitation of generic computer components. These limitations fall under the subgroup “managing personal behavior/relationship/interactions between people” of “certain methods of organizing human activity” group (Step 2A1-Yes).

Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of providing information, pairing devices, receiving information, displaying subset of information, submitting information and updating information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 
Also, the concept of allowing a primary accountholder (policyholder) restrict certain information accessible to a secondary accountholder (policyholder) via authorization, and displaying a subset of information based on such authentication credentials are a notoriously well-understood, routine and conventional activity. See for example, Eicher et al. (USPAP 2011/0313870) at 0130; Schepis et al. (USPN 8918903) at col. 1, lines 7-25 as supporting this assertion (Berkheimer option 3 or 4).
Furthermore, the disclosure further teaches that the technique of pairing devices to confirm identity of devices is well known to a person of ordinary skill in the art (0047: “[S]uch pairing techniques would be known to a person of ordinary skill in the art”). Accordingly, a conclusion that the pairing step is well-understood, routine and conventional activity is supported under Berkheimer option 1.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the (Step 2B: NO). The claim is not patent eligible.

Claim 37 recites a corresponding machine equivalent of claim 43. This claim is similarly rejected under the same rationale as claim 43, supra.

Claims 38 and 44 recite updating the subset of the primary policy information based on at least one change to the primary insurance policy information. Updating information is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.


Claims 40 and 46 recite wherein the change to the primary insurance policy information is received from a server, nfc device or cloud-based network. Receiving information from a server over network is no more than mere instructions to apply the exception using generic computer component. These additional elements are as addressed in the Steps 2A2 and B in the claim 43 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 43, supra.


Claims 41 and 47 recite wherein the change to the primary insurance policy information is submitted by at least one of the primary policyholder, an insurance company that provides the primary insurance policy, or the secondary policyholder. Submitting or sending information is supra.


Claims 42 and 48 recite wherein the option information further comprises a second subset of the primary insurance policy information accessible by a second secondary account, wherein the second subset of information is different from the first subset of information. This limitation is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 40-44, 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkman et al (USPAP 2013/0067208) in view of Brubacher et al (USPAP 2009/0240814) and further in view of Feldman et al (USPAP 2013/0073318).

Re claims 37, 42-43, 48: Brinkman teaches computer-implemented method for accessing information relating to a stored primary information (insurance policy) of a primary user (policyholder), the method comprising the following operations performed by one or more processors:
receiving, from a primary mobile application associated with a primary user (policyholder), authorization for relating to a secondary account associated with a secondary user (policyholder) for a primary information (insurance policy) stored on a server ([0027] “allows a higher level user to select and set a feature and the lock the selection down for any lower level user”; [0067]-[0070], fig. 7);
providing, to the server, the authorization ([0027], [0031],[0067]-[0070], fig. 1);

displaying, via the companion mobile application, first subset of the primary (insurance policy) information, wherein the subset of the primary (policy) information is defined by option information provided by the primary device, and wherein the option information comprises a set of attributes specifying one or more types of information accessible to the secondary account (abstract, [0027], [0031],[0067]-[0070], fig. 1).

Brinkman does not explicitly teach pairing the companion mobile device with a primary device associated with the primary user (policyholder) for the primary information (insurance policy) based on a validation.
Brubacher teaches the concept of pairing two mobile devices based on validation (0035-0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brinkman with this feature as taught by Brubacher for the obvious reason of ensuring that the companion device is associated and able to communicate with the primary device via conventional and well known pairing technique, thereby enhancing the flexibility of the process/system.

Brinkman does not explicitly teach submitting, to the server via the companion mobile application, a policy claim associated with the primary insurance policy and with the secondary policyholder; and updating the primary policy information stored on the server based on information received from the companion mobile application and the submitted policy claim.
Examiner notes that Brinkman’s invention is not specific to any field of endeavor including the field of insurance. 
However, Feldman, in the field of insurance, teaches submitting, to the server via the companion mobile application, a policy claim associated with the primary insurance policy and with the secondary policyholder (abstract, 0044, 0047); and updating the primary policy information stored on the server based on information received from the companion mobile application and the submitted policy claim (abstract, 0026, 0039, 0044, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the combination of Brinkman/Brubacher invention for restricting lower-level user’s (companion mobile device) access to certain functionalities to the field of insurance as taught by Feldman for the obvious reason of enhancing the flexibility and applicability of the concept of restricting access to certain information by a higher-level user. 


Re claim 38, 40-41, 44, 46-47: Brinkman/Brubacher/Feldman are as discussed above. Feldman further teaches updating the subset of the primary policy information based on at least one change to the primary insurance policy information; updating to the primary policy information; and wherein the change in primary policy information is received from a mobile server, remote device, or cloud-base network, submitted by the primary policy holder, insurance company or secondary policy holder (0044, 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include this addition features to the combination of Brinkman/Brubacher invention . 


Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
101:
Applicant argues that the claimed invention is not directed to an abstract idea. In particular, Applicant allege that Examiner’s reasoning does not properly identify a target concept and the claimed invention falls outside the three groupings of abstract ideas specified in the 2019 PEG. 
Examiner respectfully disagrees. Examiner determines that the limitations of the claims, absent the devices/server, falls under the subgroup “managing personal behavior/relationship/interactions between people” of “certain methods of organizing human activity” group. The ability of a primary accountholder to restrict certain information accessible to a secondary policyholder via authorization is a form of “managing personal behavior/relationship/interaction between people”. That is the target abstract concept identified in the analysis above. The use of devices and/or processors, pairing devices and displaying information do not make the claimed invention less abstract because they do not amount to an improvement to these devices themselves. The focus of the claims is not on such an improvement in these devices as tools, but on certain (independently) abstract ideas that use these devices as tools. 

Applicant further argues that the claim as a whole integrates the judicial exception into a practical application of that exception. Applicant cites the pairing of policyholder devices as an improvement over conventional process. Applicant also assert that the office fails to allege that the device pair steps are insignificant extra-solution activities as required (Guidance, p.55).
Examiner respectfully disagrees. Applicant is referred back to the 101 analysis supra, under Step 2A2. Examiner explicitly identified these steps as insignificant extra-solution activities. These steps were then re-evaluated in Step 2B to determine if they were more than what were well-understood, routine and conventional in the field. Examiner notes that the disclosure already admits that the technique of pairing devices to confirm identity of devices is well known to a person of ordinary skill in the art (0047: “[S]uch pairing techniques would be known to a person of ordinary skill in the art”). Accordingly, a conclusion that the pairing step is well-understood, routine and conventional activity is supported under Berkheimer option 1 (Statement(s) by Applicant). Therefore, this can no longer be considered “an improvement” when “such techniques would have been known to a person of ordinary skill in the art” at the time of the invention. Furthermore, the nature of the “type” of information restricted by the primary policyholder (wherein the option information comprises a set of attributes specifying one or more types of information accessible to the secondary account) does not make the 
Applicant further presented arguments with respect to Step 2B of the analysis including the use of Berkheimer supporting evidence. Examiner notes that the analysis presented above meets the burden as discussed in the Berkheimer Memo. Please refer to the Step 2B analysis above.
Applicant’s citation of the Bascom case is noted. However, in Bascom, the claims were directed to the specific details of filtering data content as an improvement in computer related technology.  This is different than the instant claims.  There is no such solution here in the claims of the instant application which relate to data filtering improvements, neither is there any non-conventional, and non-generic arrangement of conventional pieces. As such, Applicant’s argument in this respect is not persuasive. 


103:
Applicant argues that the cited references do not teach “displaying, via the companion mobile application, a first subset of primary insurance policy information, wherein the subset of the primary policy information is defined by option information provided by the primary device and wherein the option information comprises a set of attributes specifying one or more types of information accessible to the secondary account.”
Examiner respectfully disagrees. Brinkman teaches this concept at abstract, [0027], [0031],[0067]-[0070], fig. 1. In particular, Brinkman discloses “The control hierarchy allows a higher level user to select and set a feature and then lock the selection down for any lower level In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Furthermore, Feldman was introduced to teach the concept of multi-generational insurance policy involving policy holder (primary device) and a policy member (secondary device). Access to information may be limited by role of the user (whether primary or secondary using authentication information). “For an authorized user who is a member, the initial screen may include only data relating to the coverage for that member, and may not include coverage of the policy holder and other members.” [0047]. Furthermore, Feldman teaches “Such data may include data regarding policies, policy holders, members, relationships between policy holders and members, coverages, permissions granted by primary insureds to the members on policies, family ratings, individual rating factors, ratings of members, premiums, premium payments, rules for alerts relating to policies, such as alerts to notify a policy holders of a late premium payment by a member, a claim relating to a member, a requested change in coverage by a member, or other action taken by a member, and other relevant data. In an embodiment, inputs may include user interfaces, including workstations having keyboards, touch screens, pointing devices such as mice and trackballs, or other user input devices, connected via networked communications to processor 210.” [0039]. 
Therefore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that the rejection is not based on the Feldman reference alone, but in combination with other references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691